Citation Nr: 0620220	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status postoperative right knee anterior cruciate ligament 
reconstruction prior to October 15, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
status postoperative right knee anterior cruciate ligament 
reconstruction from October 15, 2004.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from August 1995 to July 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
status postoperative right knee anterior cruciate ligament 
reconstruction, and assigned a 10 percent rating effective 
July 13, 2000.  In February 2004, the Board remanded this 
case.  In an August 2005 rating decision, the RO granted a 20 
percent rating for status postoperative right knee anterior 
cruciate ligament reconstruction effective October 15, 2004.  
In November 2005, the Board remanded this case again.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of the appropriate ratings warranted for the service- 
connected right knee disability remains in appellate status.  
The Board has characterized the issues, as indicated, as two 
separate issues (as shown on the front page), as the current 
20 percent rating was not assigned for the portion of the 
appeal prior to October 15, 2004.


FINDINGS OF FACT

1.  Prior to October 15, 2004, the veteran's right knee 
disability was manifested by pain as a residual of 
postoperative right knee anterior cruciate ligament 
reconstruction as well as laxity, but there was no limitation 
of motion, painful motion, subluxation, lateral instability, 
dislocated semilunar cartilage, frequent episodes of locking, 
or effusion into the joint.  

2.  From October 15, 2004, the veteran's right knee 
disability was manifested by limitation of motion on flexion 
with pain as well as slight recurrent lateral instability, 
but there was no flexion limited to 45 degrees or more or the 
functional equivalent thereof, limitation of motion/painful 
motion on extension, subluxation, moderate lateral 
instability, dislocated semilunar cartilage, frequent 
episodes of locking, or effusion into the joint.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for status postoperative 
right knee anterior cruciate ligament reconstruction prior to 
October 15, 2004, is not warranted.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5259 (2005).

2.  A rating in excess of 20 percent for status postoperative 
right knee anterior cruciate ligament reconstruction from 
October 15, 2004, is not warranted.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).

Several VCAA letters have been issued in April 2001, February 
2004, September 2004, and June 2005.  These letters fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In particular, the February 
2004 letter addressed the matter of the evaluation of the 
service-connected right knee disability.  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The veteran 
was told to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded several VA examinations which 
satisfy 38 C.F.R. § 3.326.  See also 38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected right knee 
disability since the claimant was examined in September 2000, 
October 2004, March and September 2005.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision. 

The veteran has been assigned staged ratings in this case.  
The RO assigned effective dates for each of these ratings.  
As indicated below, the Board finds that the assigned ratings 
are appropriate.  As the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating during each time period, there is no question as to an 
effective date to be assigned, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  See VAOPGCPREC 9-98 (Aug. 14, 
1998).

Diagnostic Code 5260 provides for a 10 percent evaluation 
where flexion is limited to 45 degrees; a 20 percent 
evaluation where flexion is limited to 30 degrees; and 30 
percent evaluation where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent evaluation requires 
extension limited to 10 degrees; a 20 percent evaluation 
requires extension limited to 15 degrees; a 30 percent 
evaluation requires extension limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees; 
and a 50 percent evaluation requires extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

A separate rating for limitation of extension and for 
limitation of flexion may be assigned.  VAOPGCPREC 9-2004.

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).

An Evaluation in Excess of 10 percent for Status 
Postoperative Right Knee Anterior Cruciate Ligament 
Reconstruction Prior to October 15, 2004

Historically, the veteran injured his right knee several 
times during service and underwent a right knee anterior 
cruciate ligament reconstruction in December 1998.  

Post-service, the veteran was afforded a VA examination in 
September 2000.  His right knee examination was within normal 
limits.  He had no excessive laxity in the varus or valgus 
position.  His anterior Drawer test was negative.  He had no 
swelling, effusion, or joint line tenderness.  He had no 
bursitis tenderness.  The diagnosis was history of previous 
right knee pain with surgery.  

May 2001 records indicated that the veteran had anterior 
cruciate ligament laxity at the endpoint on the right.  He 
was given an anterior cruciate ligament knee brace for his 
right knee.  In June 2001, the right knee brace was fitted.  

In a November 2001 rating decision, service connection was 
granted for status postoperative right knee anterior cruciate 
ligament reconstruction, and assigned a 10 percent rating 
effective July 13, 2000.  The veteran was rated under 
Diagnostic Code 5259.  

VA records show that in February 2002, the veteran reported 
knee pain.  However, in October 2002, it was noted that the 
right knee was asymptomatic.  

In sum, prior to October 15, 2004, the veteran demonstrated 
some right knee pain and anterior cruciate ligament laxity at 
the endpoint.  Otherwise, examination of the right knee was 
negative.  

The veteran was assigned the highest rating, 10 percent, 
based on symptomatic removal of the semilunar cartilage under 
Diagnostic Code 5259.  The right knee was symptomatic based 
on the complaints of pain and the demonstrated laxity.  A 
higher rating under Diagnostic Code 5258 is not warranted as 
there was no dislocated semilunar cartilage, locking, or 
effusion into the joint.  Although there was pain, that code 
lists several criteria, and none of the other was met.  A 
rating based on limitation of motion is not warranted because 
no limitation of motion nor painful motion was demonstrated.  
The veteran had reports of pain, which he was competent to 
make, but there was no pain on motion.  A rating based on 
recurrent subluxation or lateral instability is not 
warranted.  As noted, the veteran had some laxity which is 
contemplated in the assigned rating, but there was no 
subluxation.  

Accordingly, the assigned 10 percent rating was appropriate.  
The Board has considered the pertinent diagnostic codes as 
well as the directives of DeLuca.  In that regard, although 
the veteran had pain, as noted, it was not pain on motion nor 
was any of the other DeLuca symptoms indicated.  Further, the 
veteran did not demonstrate the functional equivalent of the 
criteria of any of the 10 percent rating criteria set forth 
based on limitation of motion.  


An Evaluation in Excess of 20 Percent for Status 
Postoperative Right Knee Anterior Cruciate Ligament 
Reconstruction from October 15, 2004

In October 2004, the veteran was afforded a VA examination.  
The claims file was not reviewed.  At that time, the veteran 
reported having constant pain, having stiffness after sitting 
or getting up in the morning, having swelling at times, 
having instability for which he wore a brace, having 
fatigability, and having intermittent heat or redness.  The 
veteran denied having locking.  The veteran indicated that he 
had pain flare-ups where his pain which was usually a 4, on a 
scale of zero to 10, increased to 6-8.  The increase occurred 
when he played volleyball, walked downhill, and went 
downstairs.  Elevation and rest provided relief.  The veteran 
reported some decrease in flexion, but not on extension.  He 
stated that he used a brace.  The veteran denied any episode 
of dislocation or subluxation since 1998.  He reported that 
he did not have constitutional symptoms.  He indicated that 
his right knee disability limited his ability to operate 
heavy equipment and to participate in physically demanding 
activities, although he was able to cut the grass.  The 
veteran related that he could walk up for a 1/2 mile on a flat 
surface, on a good day.  Range of motion on flexion was from 
zero to 110 degrees, with pain at 100 degrees.  There was no 
additional limitation by fatigue, weakness, or lack of 
endurance following repetitive use.  There was no ankylosis.  
There was no medial or lateral instability.  X-rays revealed 
the prior surgery, anterior cruciate ligament reconstruction, 
and intact hardware.  The diagnosis was internal derangement 
of the right knee, operated.  It was the examiner's opinion 
that there was significant limitation of function during 
flare-ups, but that flare-ups were to some extent avoidable 
by avoiding certain activities.  Although there was some 
impact on employment, the veteran had not had to miss work.  

In March 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran reported that he had chronic symptoms of right 
knee pain, stiffness, and occasional swelling.  There was no 
particular redness or warmth in the right knee.  The severity 
of pain varied, but mostly was 4-7 on a scale from zero to 
10.  He reported rare occasional instability with giving way 
of the right knee.  He also reported rare locking of the 
right knee joint and fatigability with lack of endurance, but 
no particular weakness.  The veteran stated that there was no 
episode of acute flare-up.  The veteran related that he had 
reinjured his right knee recently at work.  The veteran wore 
a hinged brace on his right knee which he used occasionally, 
especially with physical activities.  The veteran reported 
that he walked regularly and played volleyball regularly.  
The veteran did not indicate any significant effects on daily 
activities because of the knee and reported that he worked 
full-time in a position which required much walking, lifting, 
and twisting, which he performed satisfactorily.  However, in 
light of the recent injury, the examiner noted that the right 
knee disability had a mild to moderate effect on employment.  
Apparently, his right knee gave way which was related to his 
history of instability.  Physical examination revealed that 
the veteran's gait was erect and nonataxic without 
significant functional limitations on standing or walking.  
There were no unusual calluses or breakdown of the feet nor 
was there any unusual foot wear patters.  There was some 
generalized tenderness in the right knee margin, but no 
swelling, redness, or warmth.  There was no ankylosis or 
deformities.  There was no instability with a negative Drawer 
sign on testing.  Range of motion was from zero to 115 
degrees with some pain and stiffness on flexion at about 110 
degrees.  Repetitive motions in the right knee with squatting 
did cause an increase in pain with fatigability, but no 
weakness or change in range of motion.  Pain seemed to be the 
major impacting factor.  

In an August 2005 rating decision, the RO granted a 20 
percent rating for status postoperative right knee anterior 
cruciate ligament reconstruction effective October 15, 2004.  
The higher rating was assigned under Diagnostic Code 5259-
5260, and the effective date was the date of the VA 
examination in October 2004.

In September 2005, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he 
could only stand one hour due to his right knee and was able 
to walk more than 1/4 mile, but less than 1 mile.  Otherwise, 
the examination pertained to the right ankle.  

In sum, as of October 15, 2004, the veteran demonstrated 
limitation of flexion to 100 degrees, considering pain.  
There was no limitation of extension.  The veteran reported 
occasional instability.  Although none was demonstrated on 
objective examinations, in March 2005, it was noted that the 
veteran has recently had some instability issues.  There was 
no subluxation nor does the veteran report any.  The veteran 
reported occasional locking, but none was demonstrated on 
examination.  

The veteran's right knee disability is currently manifest, 
therefore, by limitation of motion on flexion and 
instability.  He has been assigned a 20 percent rating under 
Diagnostic Code 5259-5260.  The Board will consider if a 
higher rating is warranted, based on separate ratings.  

The veteran has limitation of flexion to 100 degrees, 
considering pain.  Thus, the veteran does not meet the 
criteria for a compensable rating based on the degrees 
limited.  However, he has painful motion on flexion, which 
would warrant a 10 percent rating.  The directives of Deluca 
are for consideration.  The veteran does in fact have flare-
ups with fatigability, although no weakness, on repetitive 
movement.  However, even considering these factors, the 
veteran does not demonstrate the functional equivalent of 
limitation of flexion to 45 degrees or more, which would be 
necessary for a disability rating of 20 percent or more.  

A separate rating based on limitation of motion/painful 
motion on extension is not warranted as there is no 
limitation of motion/painful motion on extension.  

A separate rating based on slight recurrent subluxation or 
lateral instability would be warranted.  As noted, the 
veteran does not have subluxation, but he does have some 
lateral instability, as shown by his recent injury.  However, 
he does not have moderate lateral instability as no actual 
instability was shown on any examination instability testing 
was negative.  

Thus, in sum, the veteran warrants a 10 percent rating based 
on painful motion on flexion and a 10 percent rating based on 
slight recurrent lateral instability.  A separate rating 
based on symptomatic removal of the semilunar cartilage would 
not also be warranted, as the current symptoms relate to the 
limitation of motion on flexion and the lateral instability.  
Moreover, a rating based on a dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, would not also be warranted as the veteran does 
not have any of those criteria, but for the pain which has 
been associated since October 15, 2004, with the movement on 
flexion of the right knee.  

In combining the two ratings, a 10 percent rating based on 
painful motion on flexion and a 10 percent rating based on 
slight recurrent lateral instability, the combined rating is 
20 percent.  See 38 C.F.R. § 4.25.  This is the same rating 
as currently assigned under Diagnostic Code Diagnostic Code 
5259-5260.  Thus, under either variation, the veteran's right 
knee disability does not warrant a rating in excess of 20 
percent, from October 15, 2004.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent prior to October 15, 2003, and a rating 
in excess of 20 percent from October 15, 2004.  


ORDER

An evaluation in excess of 10 percent for status 
postoperative right knee anterior cruciate ligament 
reconstruction prior to October 15, 2004, is denied.  

An evaluation in excess of 20 percent for status 
postoperative right knee anterior cruciate ligament 
reconstruction from October 15, 2004, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


